PER CURIAM.
In the opinion of the judge granting the motion, it is correctly stated that the bill already served gives the names and addresses of the persons and firms to whom notices were sent, and who, *70in consequence of such notices, withdrew their patronage, and thereupon ceased to trade with the plaintiff; but no dates or times are given. A consideration of the nature of the action and the specification of the further details asked for, and which, by the order appealed from, were required to be given, seems to us to determine that they should not be furnished. The action itself is brought against a large number of defendants to recover damages claimed to have been suffered through the making and carrying out by the defendants of an agreement to the effect that.they would not sell their manufactured goods to any person who should thereafter buy of or sell to the plaintiff; the result of which agreement and of the notices sent to plaintiff’s former customers was to injure the plaintiff, and to prevent it from making profits which, prior to the acts complained of, the plaintiff had realized in the prosecution of its business. Having given in the bill of particulars already furnished the names and addresses of the then and theretofore purchasers of and dealers in plaintiff’s goods, to whom notices were sent of the defendants’ intention to refuse to deal with them in case they traded with the plaintiff, we do not think that in addition the plaintiff should be required to do what is practically impossible, viz. to “give a description of the goods and the value which it is claimed such purchasers refused to purchase in consequence of the receipt of such notice.” We think, therefore, the application for a further bill should have been denied, and that the order appealed from should be reversed, with $10 costs and disbursements.